DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks, filed 12 April 2021, are noted with appreciation.
Claims 19, 20, 22, 23, and 25 remain pending.
The amendment adopts the Primary Examiner’s suggestions set forth in the non-final Office action mailed 03 March 2021 and thereby places the application in condition for allowance. 
Election/Restrictions
The restriction requirement mailed 27 May 2020 is moot in view of the cancelation of non-elected claims 1-18.
Allowable Subject Matter
Claims 19, 20, 22, 23, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the claimed process wherein Regishell, a combination of at least extraterrestrial regolith and polymer, is either sprayed onto the inside of an airform [Fig. 1] or piped into a middle-trapped layer formed between the airform and a membrane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,058,330 A teaches a self-supporting membrane structure adapted for habitation and operation in an environment of essentially zero atmospheric pressure [i.e., an extraterrestrial environment], comprising: an inflated, pressurized, leak-proof fabric spherical structure having upper and lower portions; a quantity of soil [i.e., regolith] overlaying and supporting the lower portions of said spherical structure; and a soil [i.e., regolith] cover of up to ten feet extending over the upper portion of said spherical structure.
CN 103342168 A teaches an inflatable extraterrestrial habitat.
Chen, Naser, Naser et al., Steinberg, and Wilhelm et al. are all representative of the state of the prior art re: extraterrestrial habitats and in situ resource utilization of regolith in building and supporting structures. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
16 April 2021